Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered May 25, 1995, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him to a prison term of 6 months to run concurrently with a term of 5 years probation, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea, since the record establishes that the plea was knowing, intelligent and voluntary, and since defendant, after being afforded the opportunity to present his claims both orally and in a written motion, failed to support his claims of coercion with anything other than conclusory allegations (see, People v Frederick, 45 NY2d 520). Defendant’s remaining arguments are unpreserved and without merit. Concur — Milonas, J. P., Rosenberger, Ellerin, Wallach and Williams, JJ.